As Filed with the U.S. Securities and Exchange Commission on August 22, 2011 File Nos. 033-59692 and 811-07584 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (X) Pre-Effective Amendment No. () Post-Effective Amendment No. 107(X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. 108(X) RYDEX SERIES FUNDS (Exact Name of Registrant as Specified in Charter) Four Irvington Centre 805 King Farm Boulevard Suite 600 Rockville, Maryland 20850 (Address of Principal Executive Offices) (301) 296-5100 (Registrant’s Telephone Number, including Area Code) The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 County of New Castle (Name and Address of Agent for Service) Copies to: Richard M. Goldman Four Irvington Centre 805 King Farm Boulevard Suite 600 Rockville, Maryland 20850 and W. John McGuire Morgan, Lewis & Bockius LLP 1111 Pennsylvania Ave, N.W. Washington, D.C.20004 It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of rule 485 o on (date) pursuant to paragraph (b)(1)(v) of rule 485 o 60 days after filing pursuant to paragraph (a)(1) of rule 485 o on (date) pursuant to paragraph (a)(1) of rule 485 o 75 days after filing pursuant to paragraph (a)(2) of rule 485 o on (date) pursuant to paragraph (a)(2) of rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 107 relates solely to the following series of the Trust:Nova Fund; S&P 500 Fund; Inverse S&P 500 Strategy Fund; NASDAQ-100® Fund; Inverse NASDAQ-100® Strategy Fund; Mid-Cap 1.5x Strategy Fund; Inverse Mid-Cap Strategy Fund; Russell 2000® 1.5x Strategy Fund; Russell 2000® Fund; Inverse Russell 2000® Strategy Fund; S&P 500 Pure Growth Fund; S&P 500 Pure Value Fund; S&P MidCap 400 Pure Growth Fund; S&P MidCap 400 Pure Value Fund; S&P SmallCap 600 Pure Growth Fund; S&P SmallCap 600 Pure Value Fund; Banking Fund; Basic Materials Fund; Biotechnology Fund; Consumer Products Fund; Electronics Fund; Energy Fund; Energy Services Fund; Financial Services Fund; Health Care Fund; Internet Fund; Leisure Fund; Precious Metals Fund; Retailing Fund; Technology Fund; Telecommunications Fund; Transportation Fund; Utilities Fund; Europe 1.25x Strategy Fund; Japan 2x Strategy Fund; Emerging Markets 2x Strategy Fund; Inverse Emerging Markets 2x Strategy Fund; Strengthening Dollar 2x Strategy Fund; Weakening Dollar 2x Strategy Fund; Real Estate Fund; Government Long Bond 1.2x Strategy Fund; Inverse Government Long Bond Strategy Fund; High Yield Strategy Fund; Inverse High Yield Strategy Fund; Alternative Strategies Allocation Fund; U.S. Long Short Momentum Fund; Event Driven and Distressed Strategies Fund; Alternative Strategies Fund; Long Short Equity Strategy Fund; Long Short Interest Rate Strategy Fund; All-Asset Aggressive Strategy Fund; All-Asset Moderate Strategy Fund; All-Asset Conservative Strategy Fund; U.S. Government Money Market Fund; International 2x Strategy Fund, Inverse International 2x Strategy Fund; Inverse Pacific 2x Strategy Fund; Latin America 2x Strategy Fund, Inverse Latin America 2x Strategy Fund; and Inverse Europe 2x Strategy Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 107 to Registration Statement 033-59692 to be signed on its behalf by the undersigned, duly authorized, in the City of Rockville, State of Maryland on this 19th day of August, 2011. Rydex Series Funds * Richard M. Goldman President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 107 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * President and Member of the Board of Trustees August 19, 2011 Richard M. Goldman * Member of the Board of Trustees August 19, 2011 J.Kenneth Dalton * Member of the Board of Trustees August 19, 2011 John O. Demaret * Member of the Board of Trustees August 19, 2011 Patrick T. McCarville * Member of the Board of Trustees August 19, 2011 Roger Somers * Member of the Board of Trustees August 19, 2011 Corey A. Colehour * Member of the Board of Trustees August 19, 2011 Werner E. Keller * Member of the Board of Trustees August 19, 2011 Thomas F. Lydon /s/ Nick Bonos Vice President and Treasurer August 19, 2011 Nick Bonos * /s/ Nick Bonos Nick Bonos * Attorney-in-Fact, pursuant to power of attorney Exhibit Index Exhibit NumberDescription EX-101.INSXBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Labels Linkbase EX-101.PREXBRL Taxomony Extension Presentation Linkbase
